Citation Nr: 1029479	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  05-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial rating higher than 10 percent for 
bilateral hearing loss from January 17, 2003 to December 10, 
2009, and a rating higher than 20 percent since.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1958 to 
January 1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  A March 2004 
decision, in relevant part, granted service connection for 
bilateral hearing loss and assigned an initial 0 percent (i.e., 
noncompensable) rating for the condition retroactively effective 
from January 17, 2003, the date of receipt of the Veteran's 
claim.  He appealed for a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (indicating when this 
occurs VA adjudicators must consider whether his rating should be 
"staged" to compensate him for times since the effective date of 
his award when his disability may have been more severe than at 
others).

A subsequent, March 2005, RO decision confirmed and continued a 
prior, September 2003, denial of service connection for a back 
disability.

The RO has since issued another decision in April 2005, during 
the pendency of this appeal, concluding there was clear and 
unmistakable error (CUE) in the March 2004 decision and, as a 
consequence, increasing the initial rating for the bilateral 
hearing loss to 10 percent with the same retroactive effective 
date of January 17, 2003.  The RO also granted service connection 
for tinnitus and assigned a 10 percent initial rating, also 
retroactively effective from January 17, 2003.  The Veteran 
continued to appeal, requesting an even higher rating for his 
bilateral hearing loss.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (indicating he is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).  

In September 2009, the Board reopened the claim for service 
connection for a back disability on the basis of new and material 
evidence.  But the Board remanded this claim, as well as the 
claim for a higher initial rating for the bilateral hearing loss, 
to the RO via the Appeals Management Center (AMC) for further 
development before adjudicating these claims on their underlying 
merits, i.e., on de novo basis.
In March 2010, upon completion of this additional development, 
the AMC issued another decision increasing the rating for the 
Veteran's bilateral hearing loss to 20 percent as of December 10, 
2009.  And he again has continued to appeal, requesting an even 
higher rating for his bilateral hearing loss.  
AB, 6 Vet. App. at 38-39.  So the issue now before the Board is 
whether he was entitled to an initial rating higher than 10 
percent prior to December 10, 2009, and whether he has been 
entitled to a rating higher than 20 percent since.

In July 2010, because of his age, the Board advanced the 
Veteran's appeal on the docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In this decision, the Board is deciding the Veteran's claim for 
higher ratings for his bilateral hearing loss - both prior to 
and since December 10, 2009.  Regrettably, however, the Board 
must again remand his remaining claim for service connection for 
a back disability to the RO via the AMC for still further 
development and consideration.


FINDINGS OF FACT

A VA audiology examination in December 2009 revealed Level III 
and VI hearing impairment in the Veteran's right and left ears, 
respectively; whereas an earlier VA audiology examination in 
October 2003 revealed Level II and V hearing impairment in his 
right and left ears, respectively.


CONCLUSION OF LAW

Prior to December 10, 2009, the criteria were not met for an 
initial rating higher than 10 percent for the bilateral hearing 
loss, and since December 10, 2009, the criteria have not been met 
for a rating higher than 20 percent for this disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by 
way of letters dated in February, May, and August 2003, August 
2004, and October 2009, the RO and AMC advised the Veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or assist him in obtaining 
and what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For a claim, as here, pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended 
to eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his claim.  
See 73 FR 23353 (Apr. 30, 2008).  Consider, as well, that the RO 
issued the February, May, and August 2003 VCAA notice letters 
prior to initially adjudicating his claim in September 2003, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).

It also deserves mentioning that the Veteran was apprised of the 
disability rating and downstream effective date elements of his 
claim in the October 2009 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  And since providing that 
additional VCAA notice, the AMC has readjudicated his claim in 
the March 2010 decision increasing the rating for his bilateral 
hearing loss from 10 to 20 percent as of December 10, 2009, and 
in the March and May 2010 supplemental statements of the case 
(SSOCs) denying higher ratings either prior to or since that 
date.  


This is important to point out because if, as here, the notice 
provided prior to the initial adjudication of the claim was 
inadequate or incomplete, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a SSOC, such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), that prejudicial deficiencies in the timing or 
content of a VCAA notice can be cured by showing the essential 
fairness of the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to substantiate 
his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Sanders, 487 F. 
3d at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to develop 
the case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate the 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments." 
Vazquez, 2009 WL 2835434, at 10.  

The August 2004 and October 2009 VCAA notice letters mentioned 
meets these revised Vazquez-Flores' requirements.

In any event, in cases, as here, where the claim arose in another 
context, namely, the Veteran trying to establish his underlying 
entitlement to service connection, since granted, and he has 
appealed a downstream issue, such as the initial rating assigned, 
his initial underlying claim has been more than substantiated - 
it has been proven, thereby rendering § 5103(a) notice no longer 
required because the intended purpose of the notice has been 
fulfilled.  Goodwin v. Peake, 22 Vet App 128 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thereafter, once a 
notice of disagreement (NOD) has been filed, for example, 
contesting a downstream issue such as the initial disability 
rating assigned for the award, the notice requirements of 38 
U.S.C. §§ 5104 and 7105 regarding a rating decision and statement 
of the case (SOC) control as to the further communications with 
him, including as to what evidence is necessary to establish a 
more favorable decision with respect to downstream elements of 
the claim.  And he received this required SOC in April 2005 
discussing the reasons and bases for assigning the particular 
rating at the time, and not a higher rating, and citing the 
applicable statutes and regulations.  He also since has received 
supplemental SOCs (SSOCs) in December 2008 and March and May 2010 
containing further discussion of this, including, as mentioned, 
the reasons for not assigning an even higher rating, meaning 
higher than the increase to 20 percent, since December 10, 2009.  
Moreover, although not required, the RO already had sent him 
Dingess notice in October 2009 concerning the downstream 
disability rating and effective date elements of his claim.  So 
he has received all required VCAA notice.



As for the duty to assist, the Veteran's service treatment 
records (STRs) are mostly missing.  The RO attempted to obtain 
these records from the National Personnel Records Center (NPRC), 
a military records repository.  But the NPRC responded that these 
records were unavailable and presumed destroyed in a 1973 fire at 
that facility.  When, as here, at least a portion of the 
Veteran's service records are lost or missing, VA has a 
heightened duty to consider the applicability of the benefit-of-
the-doubt rule, to assist the Veteran in developing the claim, 
and to explain the reasons and bases for its decision ...."  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

It is worth noting additionally, however, that the Veteran's 
missing STRs are not determinative or dispositive of whether he 
is entitled to an increased rating for his bilateral hearing 
loss.  The relevant inquiry is the degree of disability imposed 
by his hearing loss since the grant of service connection as of 
January 17, 2003.  So there is nothing really that could be 
gleaned from his STRs, even if available, to address this 
determinative issue since he served in the military many years 
ago, from April 1958 to January 1959.

And as for the duty to assist, the RO and AMC obtained or 
attempted to obtain the Veteran's service treatment records 
(STRs), service personnel records (SPRs), private medical 
records, and VA evaluation and treatment records - including the 
reports of his VA Compensation and Pension Examinations (C&P 
Exams) assessing the severity of his bilateral hearing loss.  His 
most recent VA C&P Exam was in December 2009, following and as a 
result of the Board's September 2009 remand, and the report of 
this most recent examination, along with those from years past 
also of record, provide the information needed to determine 
whether the current ratings are appropriate.  38 C.F.R. §§ 3.327, 
4.2.  Caffrey v. Brown, 6 Vet. App. 377 (1994).



The Board is also satisfied there was substantial compliance with 
the September 2009 remand directives insofar as they concern the 
claim for higher ratings for the bilateral hearing loss.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  Thus, as there is no indication or 
allegation that relevant evidence remains outstanding, the Board 
finds that the duty to assist regarding this claim has been met.  
38 U.S.C.A. § 5103A.

II.  Whether the Veteran is Entitled to Higher Ratings for his 
Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
Reasonable doubt as to the degree of disability will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999). In other words, the Veteran's rating may be "staged" to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at others.

The Veteran already has what amounts to a "staged" rating since 
his bilateral hearing loss was initially evaluated as 10-percent 
disabling from from January 17, 2003 to December 10, 2009, and 
has been rated higher as 
20-percent disabling since.  So the Board need only determine 
whether to further stage these ratings, such as by assigning even 
higher ratings during these two time periods at issue.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once a 
disability is established, levels of hearing loss are determined 
by considering the pure tone threshold average and speech 
discrimination percentage scores, resulting in a Roman numeral 
designation for hearing loss.  38 C.F.R. § 4.85(b), Table VI.  
Disability ratings are assigned by combining the level of hearing 
loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical, i.e., nondiscretionary application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered).

If the Veteran's puretone threshold at each of the four specified 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) is 55 
decibels or more, the Roman numeral value is determined using 
both Table VI and VIa, whichever results in a higher numeral 
value.  38 C.F.R. § 4.86(a) (discussing exceptional patterns of 
hearing impairment).  A puretone threshold of 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz warrants 
application of 38 C.F.R. § 4.86(b), another permissible exception 
for an exceptional pattern of hearing impairment.



Turning now to the facts of this particular case.

The Veteran had a VA C&P exam most recently in December 2009.  
His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
50
65
LEFT
15
10
75
85
80

The average puretone threshold was 36 in the right ear and 63 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 80 percent in the right ear and 60 percent in the left 
ear.  

Applying the results of that December 2009 examination to Table 
VI of the VA regulations yields a Roman numeral value of III for 
the right ear and VI for the left ear.  Applying these results to 
Table VIa of the VA regulations yields a Roman numeral value of V 
for the left ear - which is not a higher value than that 
obtained under Table VI since he essentially had an exceptional 
pattern of left ear hearing impairment contemplated by 38 C.F.R. 
§ 4.86(b).

Applying the Roman numeral values from Table VI to Table VII, the 
Board finds that the Veteran's bilateral hearing loss does not 
warrant a disability evaluation higher than 20 percent as of 
December 10, 2009 - the date of that examination.

Since, as mentioned, the appeal arises from an initial rating 
decision that established service connection and assigned an 
initial noncompensable (0 percent) disability rating (since 
increased to a compensable level, first 10 percent and later 20 
percent), it is not the present level of disability that is the 
only concern, rather, the entire period since the effective date 
of the award is to be considered to ensure that consideration is 
given to the possibility of staging the rating - meaning 
assigning separate ratings for separate periods of time based on 
the facts found.  See Fenderson, 12 Vet. App. at 125-26.  

The Veteran also earlier had a VA C&P exam in October 2003.  His 
pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
50
65
LEFT
15
10
85
85
75

The average puretone threshold was 35 in the right ear and 64 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 80 percent in the left 
ear.  

During that earlier October 2003 VA audiological examination, the 
Veteran reported that his situation of greatest difficulty was 
hearing in an environment with background noise.  That was a 
description of the effect of his disability on his 
daily activities.  38 C.F.R. § 4.10.  See also Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).

The results of that earlier evaluation indicate the Veteran's 
left ear puretone threshold, even then, essentially met the 
standard for an exceptional pattern of hearing impairment as 
defined by 38 C.F.R. § 4.86(b).  Applying the results of that 
October 2003 examination to Table VI of the VA regulations yields 
a Roman numeral value of II in the right ear and IV in the left 
ear.  Applying these results to Table VIa of the VA regulations 
yields a Roman numeral value of V in the left ear - which is a 
higher value than that obtained under Table VI.

Applying the applicable Roman numeral values (II in the right ear 
and V in the left ear) to Table VII, the Board finds that the 
Veteran's bilateral hearing loss warrants a 10 percent disability 
evaluation, and not more, based on the results of that October 
2003 C*P exam.



Consequently, comparing the results of these two VA compensation 
examinations, the Board finds that prior to December 10, 2009, a 
disability rating higher than 10 percent for the bilateral 
hearing loss was not warranted.  And since December 10, 2009, a 
disability rating higher than 20 percent has not been warranted.  
38 C.F.R. § 4.85, Tables VI, VIa, and VII, and § 4.86(b). 

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  See, too, Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).  So, here, as there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or marked 
interference with employment - meaning above and beyond that 
contemplated by the schedular ratings assigned prior to and since 
December 10, 2009, suggesting the Veteran is not adequately 
compensated by the regular rating schedule, the Board finds no 
reason to refer this case to the C&P Service for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  Thun 
v. Peake, 22 Vet. App. 111 (2008).  See also Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
and VAOPGCPREC 6-96 (August 16, 1996).  


ORDER

The claim for a rating higher than 10 percent for the bilateral 
hearing loss prior to December 10, 2009, and a rating higher than 
20 percent since, is denied.




REMAND

When previously remanding the remaining claim for a back 
disability in September 2009, the Board, in pertinent part, 
instructed the RO/AMC to schedule the Veteran for an appropriate 
VA examination to obtain a medical nexus opinion indicating 
whether it is at least as likely as not (50 percent or more 
probable) his current back disability of degenerative disc 
disease is attributable to his military service - and, in 
particular, to his purported 1958-59 injury in Fort Hood, Texas.  
The Board further instructed the examiner to consider, as well, 
whether there is clear and unmistakable evidence the Veteran had 
a back disability prior to beginning his military service as a 
result of an industrial accident in 1953, and if he did, whether 
there also is clear and unmistakable evidence this pre-existing 
condition was not aggravated during or by his military service 
beyond its natural progression.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).

On remand, the AMC scheduled the Veteran for this requested VA 
examination to obtain these required medical nexus opinions.  The 
December 2009 examination report indicates the degenerative disc 
disease/spondylosis of the Veteran's lumbar spine is less likely 
as not permanently aggravated by his back injury in 1958.  
However, not only does this opinion fail to properly address the 
purported direct relationship between the Veteran's current back 
disability and his military service, it also does not properly 
address whether there is clear and unmistakable evidence he had a 
back disability prior to service (from the prior injury in 1953, 
as a civilian) and whether, if he did, there also is clear and 
unmistakable evidence this 
pre-existing disability was not aggravated during or by his 
service beyond the condition's natural progression.



It is unclear why this VA C&P examiner neglected to provide any 
comment concerning these additional - and equally relevant - 
possibilities.  She cited "[n]o documentation of medical care to 
substantiate treatment", apparently as reason for concluding the 
1958 injury in service did not aggravate any pre-existing back 
disability.  But in Dalton v. Nicholson, 21 Vet. App. 23 (2007), 
the Court held that an examination was inadequate since the 
examiner did not comment on the Veteran's report of injury in 
service and, instead, relied on the absence of evidence in his 
service treatment records to provide a negative opinion

Consequently, the Board finds this examination report and opinion 
inadequate and failing to substantially comply with the Board's 
remand directives, in turn requiring another remand - as a 
matter of law, to correct these deficiencies.  See Chest v. 
Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  See also 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  And see 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an 
opinion is considered adequate when it is based on consideration 
of an appellant's medical history and examinations and describes 
the disability in sufficient detail so the Board's evaluation of 
the claimed disability is a fully informed one).  



Accordingly, this claim is REMANDED for the following additional 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  If possible, have the VA C&P examiner 
that evaluated the Veteran most recently in 
December 2009, following and as a result of 
the Board's prior September 2009 remand, 
provide additional medical comment concerning 
the etiology of the Veteran's current back 
disability - degenerative disc 
disease/spondylosis.

More to the point, an opinion is still needed 
as to whether there is clear and unmistakable 
evidence the Veteran had a back disability 
prior to beginning his military service as a 
result of an industrial accident in 1953, and 
if he did, whether there also is clear and 
unmistakable evidence this pre-existing 
condition was not aggravated during or by his 
military service beyond its natural 
progression.

The term "clear and unmistakable evidence" 
means "with a much higher certainty than 'at 
least as likely as not' or 'more likely than 
not.'"

If, instead, it is determined the Veteran did 
not clearly and unmistakably have a back 
disability prior to beginning his military 
service, then an opinion is also needed as to 
the likelihood (very likely, as likely as 
not, or unlikely) his current back disability 
is attributable to his military service - 
and, in particular, to his purported 1958-59 
injury in Fort Hood, Texas.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The examiner should discuss the rationale of 
the opinions, whether favorable or 
unfavorable.

The claims file, including a complete copy of 
this remand, must be made available to the 
examiner for review of the pertinent medical 
and other history.

If, for whatever reason, it is not possible 
to have this same VA C&P examiner provide 
this supplemental comment, then have someone 
else who is qualified to make these important 
additional determinations provide this 
necessary comment.  In this latter situation, 
it may be necessary to have the Veteran 
reexamined, but this is left to the 
designee's discretion.

If another examination is required (not just 
an opinion), then the Veteran is hereby 
advised that failure to report for this 
reexamination, without good cause, may have 
adverse consequences on this claim.  
See 38 C.F.R. § 3.655.

2.  Then readjudicate the Veteran's claim in 
light of any additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him another SSOC and give 
him an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


